Leandry v City of New York (2015 NY Slip Op 03080)





Leandry v City of New York


2015 NY Slip Op 03080


Decided on April 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2015

Sweeny, J.P., Renwick, Andrias, DeGrasse, Gische, JJ.


14800 101619/11

[*1] Victor Leandry, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents, Prakash Badlani, Defendant.


Schwartz, Goldstone & Campisi, LLP, New York (Tara M. Kennedy of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Drake A. Colley of counsel), for respondents.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered November 25, 2013, which, to the extent appealed from as limited by the briefs, granted the motion of defendants City of New York and Semyon Aynbinder for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
In this action for personal injuries allegedly suffered by plaintiff, a New York City police sergeant, while he was a passenger in a police vehicle driven by defendant Aynbinder, also a New York City police sergeant, when it was rear-ended by a vehicle driven by defendant Badlani, the testimony established that, before the accident, Aynbinder had stopped the vehicle suddenly to avoid hitting a pedestrian who had darted into the street. Accordingly, the motion court properly granted summary judgment to the City and Aynbinder since the car was stopped when it was struck in the rear (see Williams v Hamilton, 116 AD3d 421 [1st Dept 2014]; Santana v Tic—Tak Limo Corp., 106 AD3d 572, 573-574 [1st Dept 2013]).
Neither the testimony that Aynbinder stopped the vehicle suddenly, nor plaintiff's assertion that he should have signaled his stop, are sufficient to raise an issue of fact as to whether Aynbinder was negligent in connection with the accident (see Williams, 116 AD3d at 422). Plaintiff's contention that Aynbinder was not maintaining a proper lookout is mere [*2]speculation, insufficient to defeat summary judgment (see Cartagena v Martinez, 112 AD3d 521, 522 [1st Dept 2013]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 14, 2015
CLERK